Citation Nr: 0902451	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-13 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to non-service connected burial benefits, to 
include a burial allowance or plot allowance.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1974, and from October 1978 to December 1979.  The 
veteran died in September 2005.  The appellant is the 
veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the appellant's claim.


FINDINGS OF FACT

1.  The veteran died in September 2005 from metastatic cancer 
of the esophagus; he was buried in October 2005.

2.  The appellant filed an application for burial benefits 
for the nonservice-connected death of the veteran in January 
2006.

3.  At the time of his death, the veteran was not receiving 
VA compensation or pension benefits.

4.  There was no claim for compensation or pension pending at 
the time of the veteran's death.

5.  The veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.

6.  The veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is 
not buried in a state or national cemetery.


CONCLUSION OF LAW

There is no legal entitlement to VA burial benefits, to 
include a plot or internment allowance.  38 U.S.C.A. §§ 2302, 
2303, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1600, 
3.1605 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  

If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid.  38 C.F.R. § 3.1600(a).  

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of 
death, the veteran was in receipt of pension or compensation; 
or, (2) the veteran had an original or reopened claim for 
either benefit pending at the time of the veteran's death and 
in the case of a reopened claim there is sufficient prima 
facie evidence of record on the date of the veteran's death 
to show entitlement; or (3) the deceased was a veteran of any 
war or was discharged or released from active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty, and the body of the deceased is being held 
by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from non-service-connected causes while properly hospitalized 
by VA in a VA or non-VA facility).  38 C.F.R. § 3.1600(c).

When a veteran dies from non-service-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject to the following conditions: (1) the 
deceased veteran is eligible for the burial allowance under 
38 C.F.R. § 3.1600(b) or (c); or (2) the veteran served 
during a period of war and the conditions set forth in 38 
C.F.R.  § 3.1604(d)(1)(ii)-(v) (relating to burial in a state 
veterans' cemetery) are met; or (3) the veteran was 
discharged from the active military, naval or air service for 
a disability incurred or aggravated in line of duty (or at 
time of discharge, has such a disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for disability; the official service 
department record showing that the veteran was discharged or 
released from service for disability incurred in line of duty 
will be accepted for determining entitlement to the plot or 
interment allowance notwithstanding that VA has determined, 
in connection with a claim for monetary benefits, that the 
disability was not incurred in line of duty); and (4) the 
veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States; and (5) 
the applicable further provisions of 38 C.F.R. § 3.1600 and 
§§ 3.1601 through 3.1610.  38 C.F.R. § 3.1600 (f); see 38 
U.S.C.A. § 2303.

Applications for payments of burial and funeral expenses to 
include plot or interment allowance under 38 U.S.C.A. § 2302 
must be filed within two years after the burial of the 
veteran.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  

This two-year time limit does not apply to claims for 
service-connected burial allowance, or for the cost of 
transporting a veteran's body to the place of burial when the 
veteran dies while properly hospitalized, or for burial in a 
national cemetery.  38 C.F.R. § 3.1601(a).


The appellant filed the application within two years of the 
veteran's burial.

The death certificate shows that the veteran died at his 
residence on September 28, 2005.  He was buried in a private 
cemetery on October 1, 2005.  The cause of death was 
metastatic cancer of the esophagus.  The veteran did not die 
of a service-connected disability, nor was he properly 
hospitalized by VA at the time of his death.

Additionally, the criteria for payment of burial benefits 
when the veteran's death is not service-connected are not 
met.  At the time of his death, the veteran was not in 
receipt of pension or compensation, nor did he have an 
original or reopened claim pending, nor was he released from 
active military service due to a disability incurred or 
aggravated in the line of duty, and his body was not held by 
a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  
Since the conditions for entitlement to burial and plot 
allowances for a non-service-connected death have not been 
met, by operation of law, the appellant's claim must be 
denied.

The appellant contends that she contacted VA in May 2005 and 
"tried" to file a claim for benefits on behalf of her 
husband, but was told he would have to come to VA to file the 
claim.  She further contends that it wasn't until after his 
death, that the appellant was informed that VA would have 
come to their home to complete the appropriate paperwork.  
There is no evidence in the claims folder of any contact 
between the appellant and VA prior to the veteran's death.  
Although it is unfortunate that the appellant was misinformed 
regarding filing a claim, her claimed lack of awareness does 
not provide a legal basis for entitlement.  Erroneous advice 
given by a government employee cannot be used to estop the 
government from denying benefits.  McTighe v. Brown, 7 Vet. 
App. 29 (1994).  


VA has a duty to notify a claimant for VA benefits of 
information necessary to submit to complete and support a 
claim, and to assist claimant in the development of evidence.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, the law, and not the evidence is dispositive.  
When the law, and not the underlying facts or development of 
the facts are dispositive in a matter, the duties to notify 
and assist can have no effect on the appeal.  Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 
Vet. App. 227 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  


ORDER

Entitlement to non-service connected burial benefits, to 
include a burial allowance or plot allowance, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


